                                                                                             Entered on Docket
                                                                                             February 20, 2019
                                                                                             EDWARD J. EMMONS, CLERK
                                                                                             U.S. BANKRUPTCY COURT
                                                                                             NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                            The following constitutes the order of the Court.
                                                                                          Signed: February 20, 2019
                                             3
                                             4
                                                                                          ________________________________________
                                                                                          Charles Novack
                                             5                                            U.S. Bankruptcy Judge

                                             6
                                             7
                                                                              UNITED STATES BANKRUPTCY COURT
                                             8
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                            10
                                                  In re:                                            Case No. 14-44083 CN
                                            11                                                      Chapter 13
                                                  SARAH-JANE PARKER,
UNITED STATES BANKRUPTCY COURT




                                                                                                    ORDER AFTER TRIAL
  For The Northern District Of California




                                            12
                                                                   Debtor.
                                            13
                                            14
                                            15             The court entered a Memorandum Decision After Trial on Debtor Sarah-Jane Parker’s

                                            16   (“Parker”) motion for damages for violations of the automatic stay and contempt of the discharge

                                            17   injunction on January 29, 2019. The Memorandum Decision instructed Parker to promptly file a

                                            18   motion for reasonable attorneys’ fees and costs under Bankruptcy Code §362(k) if she intends to

                                            19   seek fees and costs in connection with her §362(k) motion. No motion for reasonable attorneys’ fees

                                            20   and costs has been filed. Accordingly, and good cause appearing,

                                            21             IT IS HEREBY ORDERED that Parker shall file and serve a motion for attorneys’ fees and

                                            22   costs by March 6, 2019. Parker shall notice a hearing on the motion for a date on or before April 1,

                                            23   2019. Failure to comply with the terms of this order will result in the court entering a final judgment

                                            24   for Parker in the amount of $54,000 (including $39,000 in property right interference damages,

                                            25   $5,000 in emotional distress damages, and $10,000 in punitive damages).

                                            26
                                                                                    * * * END OF ORDER * * *
                                            27
                                            28
                                                                                                    1
                                                 ORDER AFTER TRIAL
                                            Case: 14-44083       Doc# 301    Filed: 02/20/19     Entered: 02/20/19 15:03:12       Page 1 of 2
                                             1   Case No. 14-44083 CN
                                             2                                          COURT SERVICE LIST
                                             3
                                             4   All recipients are ECF participants.
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                                 2
                                                 ORDER AFTER TRIAL
                                            Case: 14-44083     Doc# 301      Filed: 02/20/19   Entered: 02/20/19 15:03:12   Page 2 of 2
